Citation Nr: 1823505	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma.

2.  Entitlement to an earlier effective date for the grant of service connection for asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board acknowledges that in February 2016 the Veteran filed a notice of disagreement (NOD) with the RO's January 2016 continuation of a 50 percent disability rating for major depressive disorder with alcohol use disorder ("psychiatric disorder") and denial of several service connection claims.  Although the Board is cognizant of the decision reached by the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged that NOD.  As action by the Board may serve to delay the RO's progress in processing that appeal, no such action will be taken at this time, and the issues appealed by the Veteran in February 2016 will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  A January 2012 VA "active outpatient medications" list reflects that the Veteran was prescribed an albuterol inhaler for "as needed" use.

2.  During VA treatment in February 2012, the Veteran reported using an albuterol inhaler approximately two times per month.

3.  During a VA respiratory conditions examination conducted on May 25, 2012, the Veteran reported mild wheezing-on average twice a month-that he treated with an albuterol inhaler.  He reported that his symptoms occurred more frequently (twice a week) in the spring and fall.  The examiner characterized the Veteran's inhalational bronchodilator therapy as intermittent, and reported that his respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The examiner also noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months and did not visit a physician for required care of exacerbations.  Pre-bronchodilator pulmonary function tests (PFTs) showed Forced Expiratory Volume in one second (FEV-1) of 59 percent; and a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 87 percent.  Post-bronchodilator PFTs showed an FEV-1 of 88 percent; and an FEV-1/FVC ratio of 89 percent.

4.  During a VA respiratory conditions examination conducted by a contract examiner on December 17, 2013, the Veteran reported that he used a rescue inhaler and that his breathing had worsened over the years.  He stated that he was not currently on inhaled steroids but that his clinicians were planning to introduce them.  The examiner characterized the Veteran's inhalational bronchodilator therapy as daily and also noted daily inhalational anti-inflammatory medication.  He reported that the Veteran experienced asthma attacks or exacerbations, but without respiratory failure and with physician visits for required care of exacerbations less frequently than monthly.  The examiner also indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  Pre-bronchodilator PFTs showed an FEV-1 of 55 percent; and an FEV-1/FVC ratio of 86 percent.  Post-bronchodilator PFTs showed an FEV-1 of 79 percent; and an FEV-1/FVC ratio of 92 percent.

5.  During a VA respiratory conditions examination conducted by a contract examiner on July 20, 2015, the Veteran stated that his asthma was "pretty well managed" but that he felt he had decreased endurance.  He reported wheezing in rainy weather and indicated that he used a bronchodilator daily.  In addition to noting the Veteran's daily inhalational bronchodilator therapy, the examiner noted daily inhalational anti-inflammatory medication.  She reported that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months and did not visit a physician for required care of exacerbations.  The examiner also indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  Pre-bronchodilator PFTs showed an FEV-1 of 63 percent; and an FEV-1/FVC ratio of 87 percent.  Post-bronchodilator PFTs showed an FEV-1 of 78 percent; and an FEV-1/FVC ratio of 88 percent.

6.  During his March 2017 Board hearing, the Veteran testified that his asthma had worsened since he filed his claim for service connection for that condition in September 2011 and that he had been using an albuterol inhaler on a daily basis for about four or five years.  He also testified that he had been prescribed steroids to treat his asthma during the winter of the past year.

7.  During his March 2017 Board hearing, the Veteran indicated that he wished to withdraw from appellate review his claim of entitlement to an earlier effective date for the grant of service connection for asthma.


CONCLUSIONS OF LAW

1.  Prior to May 25, 2012, the criteria for an initial disability rating in excess of 10 percent for asthma were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

2.  From May 25, 2012, to December 16, 2013, the criteria for an initial disability rating of 30 percent, but no higher, for asthma were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

3.  From December 17, 2013, to July 19, 2015, the criteria for an initial disability rating of 60 percent, but no higher, for asthma were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

4.  Since July 20, 2015, the criteria for an initial disability rating of 30 percent, but no higher, for asthma have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

5.  The criteria for withdrawal of the appeal on the issue of entitlement to an earlier effective date for the grant of service connection for asthma have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for Asthma

When the RO granted the Veteran's claim of entitlement to service connection for asthma, it assigned a disability rating of 10 percent throughout the claim period under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran contends that the symptoms of that disability entitle him to a higher initial rating.  Following review of the record, the Board agrees that higher ratings are warranted under Diagnostic Code 6602 during certain portions of the claim period.

Under Diagnostic Code 6602, a 10 percent rating is warranted if PFTs reveal an FEV-1 of 71 to 80 percent predicted, or; an FEV-1/FVC ratio of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; an FEV-1/FVC ratio of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent predicted, or; an FEV-1/FVC ratio of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for an FEV-1 of less than 40 percent predicted, or; an FEV-1/FVC ratio of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

PFT results are generally reported before and after the administration of bronchodilator therapy.  Although VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, see 38 C.F.R. § 4.96(d)(4) (2017), there are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  Thus, as 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating.

Based on the evidence detailed in the foregoing findings of fact, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating for asthma is warranted from May 25, 2012, to December 16, 2013, and since July 20, 2015 (based on the pre-bronchodilator FEV-1s of 59 percent predicted and 63 percent predicted that were documented on May 25, 2012, and July 20, 2015, respectively); and that a 60 percent disability rating is warranted from December 17, 2013, to July 19, 2015 (based on the pre-bronchodilator FEV-1 of 55 percent predicted that was documented on December 17, 2013).  See May 25, 2012, December 17, 2013, and July 20, 2015, respiratory conditions disability benefits questionnaires (DBQs).  However, as will be explained, ratings in excess of 10 percent prior to May 25, 2012; in excess of 30 percent from May 25, 2012, to December 16, 2013, and since July 20, 2015; and in excess of 60 percent from December 17, 2013, to July 19, 2015, are not warranted.  38 U.S.C. § 1155; 38 C.F.R. Part 4; Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to May 25, 2012

Turning first to the earliest portion of the claim period, as PFTs were not conducted during that time period, the Board must look to the other criteria to determine the appropriate disability rating.  However, the evidence dated prior to May 25, 2012, reflects that the Veteran was not using a daily inhaler.  See January 2012 VA "active outpatient medications" list (reflecting a prescription for an albuterol inhaler for "as needed" use); February 2012 VA treatment note (documenting the Veteran's report that he used an albuterol inhaler approximately two times per month); May 2012 respiratory conditions DBQ (containing the Veteran's report that he used his inhaler twice a week, at most).  Additionally, the evidence dated prior to May 25, 2012, including the Veteran's own descriptions of his symptoms, does not indicate that he experienced asthma attacks with respiratory failure; visited a physician on a monthly basis for required care of asthma exacerbations; or was prescribed courses of systemic (oral or parenteral) corticosteroids or daily immuno-suppressive medications to treat his asthma symptoms.  As a result, a rating in excess of 10 percent prior to May 25, 2012, is not warranted.

From December 17, 2013, to July 19, 2015

The Board next turns to the period during which it is assigning a 60 percent disability rating for the Veteran's asthma.  It finds that an even higher rating is not warranted because, during that period, the Veteran's PFT results did not meet the criteria for a 100 percent disability rating; the evidence of record does not reflect that he was using a systemic high dose corticosteroid or immuno-suppressive medication on a daily basis; and the evidence of record does not reflect that he was experiencing more than one asthma attack per week with episodes of respiratory failure.  See December 2013 respiratory conditions DBQ.

From May 25, 2012, to December 16, 2013, and since July 20, 2015

Finally, the Board turns to the periods during which it finds that a 30 percent rating, but no higher, is warranted.  The Board has reached that conclusion because the PFT results during those periods fell within the criteria for a 30 percent disability rating; there is again no indication that the Veteran's asthma resulted in monthly physician visits for required care of exacerbations or that he was experiencing more than one asthma attack per week with episodes of respiratory failure; and the evidence does not establish that he was prescribed systemic corticosteroids or daily immuno-suppressive medications to treat his symptoms.  See May 25, 2012 and July 20, 2015, respiratory conditions DBQs.

In finding that the Veteran was not taking systemic corticosteroids, the Board acknowledges that he reported being prescribed steroids to treat his asthma in the past year during his March 2017 Board hearing, and that the nature of those steroids (systemic or inhaled) is not entirely clear.  See Board Hearing Transcript at 8.  From the context of the discussion, which had focused on inhalers immediately beforehand, it appears that the Veteran was referring to inhaled corticosteroid treatment rather than oral or parenteral corticosteroid treatment.  Regardless, the medical evidence currently of record does not reflect that he was prescribed a systemic corticosteroid for treatment of his asthma, and the Board does not find that the Veteran's report of being prescribed a steroid is sufficient, on its own, to establish use of a systemic corticosteroid during the claim period.  The Board also notes that the Veteran had indicated that his more recent treatment was through a private provider; that he was given an opportunity, following the hearing, to submit records associated with that treatment; and that he subsequently contacted VA to indicate that he could not obtain those records and that he wanted his claim to be adjudicated without them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In short, the Board has considered the Veteran's objective and subjective symptomatology and has determined that his disability picture supports staging the initial rating assigned for his asthma as explained above.  However, the evidence does not support the award of even higher ratings than those assigned herein.  In reaching its conclusions in that regard, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim is being denied, the preponderance of the evidence is against his claim.  As a result, the benefit of the doubt doctrine cannot be applied to award even higher ratings.  See 38 U.S.C. § 5107(b).

II.  Withdrawal

During his March 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claim of entitlement to an earlier effective date for the grant of service connection for asthma.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to that issue.  38 C.F.R. § 20.204 (2017).

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As the claim of entitlement to an earlier effective date for the grant of service connection for asthma has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

Prior to May 25, 2012, an initial rating in excess of 10 percent for asthma is denied.

From May 25, 2012, to December 16, 2013, a 30 percent rating, but no higher, for asthma is granted.

From December 17, 2013, to July 19, 2015, a 60 percent rating, but no higher, for asthma is granted.

Since July 20, 2015, a 30 percent rating, but no higher, for asthma is granted.

The appeal of the issue of entitlement to an earlier effective date for the grant of service connection for asthma is dismissed.


REMAND

Regarding entitlement to a TDIU, as was noted in the Introduction to this decision, the Veteran has filed an NOD with the RO's January 2016 continuation of a 50 percent disability rating for his service-connected psychiatric disorder and denials of several service connection claims.  See January 2015 Rating Decision; February 2016 VA Form 21-0958.  The Veteran's service-connected psychiatric disorder is among the disabilities he contends render him unable to secure substantially gainful employment.  Thus, his TDIU claim is inextricably intertwined with the claim for an increased rating for his psychiatric disorder, and consideration of entitlement to a TDIU must be deferred until that intertwined issue is either resolved or prepared for appellate consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of a higher rating for major depressive disorder with alcohol use disorder; therefore, consideration of entitlement to a TDIU must be deferred until that increased rating claim is either resolved or prepared for appellate consideration.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


